 Case 15-50792       Doc 414     Filed 10/15/19 Entered 10/15/19 16:27:53           Desc Main
                                  Document     Page 1 of 10


                    UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:
                                                                    Case No. 15-50792
The Diocese of Duluth,
                                                                    Chapter 11
      Debtor.
______________________________________________________________________________

     NOTICE OF EXPEDITED HEARING AND JOINT MOTION FOR DEEMED
       ACCEPTANCE OF THIRD MODIFIED JOINT CHAPTER 11 PLAN OF
               REORGANIZATION OF THE DIOCESE OF DULUTH
______________________________________________________________________________

TO: Entities specified in Local Rule 9013-3:

         1.    The Diocese of Duluth (the “Diocese”) and the Official Committee of Unsecured

Creditors (the “Committee”), through their undersigned attorneys, respectfully move the Court

for the relief requested below and gives notice of expedited hearing.

         2.    The Court will hold an expedited hearing on this motion on Monday, October 21,

2019, at 11:00 a.m. in Courtroom No. 2, 4th Floor, United States Courthouse, 515 West First

Street, Duluth, Minnesota.

         3.    Local Rule 9006-1(c) provides deadlines for response to this motion. However,

given the expedited nature of the relief sought, the movants do not object to written responses

being served and filed two (2) hours before the time set for hearing. UNLESS A RESPONSE

OPPOSING THE MOTION IS TIMELY FILED, THE COURT MAY GRANT THE

MOTION WITHOUT A HEARING.

         4.    This Court has jurisdiction over this motion pursuant to 28 U.S.C. §§ 157 and 1334,

Rule 5005 of the Federal Rules of Bankruptcy Procedure and Local Rule 1070-1 for the United

States Bankruptcy Court for the District of Minnesota (“Local Rules”).



                                                1
 Case 15-50792       Doc 414     Filed 10/15/19 Entered 10/15/19 16:27:53          Desc Main
                                  Document     Page 2 of 10


       5.      This motion arises under 11 U.S.C. §§ 105 and 1127 and Fed. R. Bankr. P. 3019(a).

The motion is filed under Fed. R. Bankr. P. 9013 and 9014 and Local Rules 3019-1, 9006(e), and

9013-1.

       6.      The Debtor filed its voluntary petition on December 7, 2015, [Doc. No. 1], and has

been operating as a debtor-in-possession since that time pursuant to sections 1107(a) and 1108 of

the Bankruptcy Code.

       7.      On December 28, 2015, the Office of the United States Trustee appointed the

Committee. [Doc. No. 30].

       8.      On July 9, 2019, the Diocese and the Committee filed a Joint Chapter 11 Plan of

Reorganization of the Diocese of Duluth [Doc. No. 386] and related Disclosure Statement [Doc.

No. 385], each dated as of July 9, 2019. The Court entered an Order and Notice for Hearing on the

Joint Disclosure Statement on July 10, 2019 [Doc. No. 387], and set the hearing on the adequacy

of the joint disclosure statement for August 22, 2019.

       9.      On August 16, 2019, the plan proponents filed a First Modified Joint Disclosure

Statement for Chapter 11 Plan of Reorganization Proposed by the Diocese of Duluth and the

Official Committee of Unsecured Creditors (the “Modified Disclosure Statement”) [Doc. No.

392] and First Modified Joint Chapter 11 Plan of Reorganization of the Diocese of Duluth (the

“Modified Plan”) [Doc. No. 393], with the Modified Disclosure Statement being dated July 9,

2019, and the Modified Plan being dated August 14, 2019.

       10.     On August 26, 2019, the plan proponents filed a Second Modified Joint Chapter 11

Plan of Reorganization of the Diocese of Duluth (the “Second Modified Plan”) [Doc. No. 398],

dated August 26, 2019.




                                                2
 Case 15-50792       Doc 414     Filed 10/15/19 Entered 10/15/19 16:27:53             Desc Main
                                  Document     Page 3 of 10


       11.    The Court approved the Modified Disclosure Statement and established procedures

for solicitation and tabulation of votes by Order dated August 27, 2019. [Doc. No. 400]. The plan

confirmation hearing is set for October 21, 2019. [Doc. No. 401].

       12.    In order to be counted as a vote to accept or reject the Second Modified Plan, ballots

needed to be received by the clerk no later than October 16, 2019. [Doc. No. 401].

       13.    After solicitation on the Second Modified Plan in accordance with the Court’s

Order, the plan proponents were presented with comments from parties-in-interest to this case and

made responsive modifications to the Second Modified Plan. These modifications are incorporated

into the Third Modified Joint Chapter 11 Plan of Reorganization of the Diocese of Duluth (the

“Third Modified Plan”) [Doc. No. 413], dated October 15, 2019.

       14.    The modifications are as follows:

              a.      To Exhibit H, List of Current Parishes, add the additional Parish – St.
                      Philips Parish, Saginaw; and

              b.      At paragraph 53 of the Plan, Article I, Definitions and Interpretation, 1.1
                      Defined Terms, add the underlined language:

                      5.3 “Parish Parties” means collectively the Catholic Entities and, in
                      their capacity as such: (i) each of the past, present, and future parents,
                      subsidiaries, merged companies, divisions, and acquired companies of
                      the Catholic Entities; (ii) any and all named covered party and additional
                      covered party under the certificates of insurance issued by Catholic
                      Mutual, including every Protected Person (as defined in the parish
                      certificates); (iii) any and all named insured Person, insured Person,
                      additional insured Person, or any other Person claiming coverage under
                      any Diocesan Insurance Policy, including every Protected Person (as
                      defined in such Diocesan Insurance Policy); (iv) each of the foregoing
                      Persons’ respective past, present, and future parents, subsidiaries, merged
                      companies, divisions, and acquired companies; (v) each of the foregoing
                      Persons’ respective predecessors, successors, and assigns; and (vi) any
                      and all past and present employees, officers, directors, shareholders,
                      principals, teachers, staff, members, boards, administrators, priests,
                      deacons, brothers, sisters, nuns, other clergy or Persons bound by
                      monastic vows, volunteers, agents, attorneys, and representatives of the
                      Persons identified in the foregoing subsections (i)-(vi). Nothing in the


                                                3
 Case 15-50792        Doc 414        Filed 10/15/19 Entered 10/15/19 16:27:53            Desc Main
                                      Document     Page 4 of 10


                       foregoing is intended to suggest that such Persons are “employees” or
                       agents of a Catholic Entity or subject to its control. For avoidance of
                       doubt, the term “Parish Parties” includes Diocesan Parishes, and
                       Catholic Entities which are not Parishes, and are only combined herein
                       for ease of reference. An individual who perpetrated an act of Abuse that
                       forms the basis of a Tort Claim is not a Parish Party as to that Tort Claim.
                       No religious order, archdiocese, or diocese is a Parish Party.

None of the modifications adversely change the treatment of the claim of any creditor.

       15.     Specifically, St. Philips Parish, Saginaw, is a parish that closed in 2011 and merged

with neighboring parishes. These neighboring parishes were all listed on Exhibit H of the Second

Modified Plan. In addition, the added language in Paragraph 53 is intended to clarify that the

nomenclature of "Parish Party" does not indicate that the term, as used in the plan, is exclusive to

"parishes" as that term is commonly used, but rather "Parish Party" includes a variety of entities

related to the Diocese of Duluth as more specifically defined in the preceding language of

Paragraph 53. The scope of the entities included in "Parish Party" was evident by way of the

technical definition of "Parish Party," but interested parties requested further clarity. In sum, these

changes are in accord with the original intent of the Second Modified Plan proponents and have

no substantive effect on the plan's treatment of creditors, the scope of releases in the plan, or any

other material aspect of the plan.

       16.     Plan objections were required to be filed and served by no later than October 16,

2019. See Local Rule 3020-1(c).

       17.     By this motion, the plan proponents seek an order of the Court determining that all

creditors who accepted the Second Modified Plan are deemed to accept the Third Modified Plan.

       18.     Pursuant to Local Rule 9011-4(f), the undersigned authorize the filing of this

Motion and the related memorandum in support with their electronic signatures.




                                                  4
 Case 15-50792       Doc 414    Filed 10/15/19 Entered 10/15/19 16:27:53         Desc Main
                                 Document     Page 5 of 10


         WHEREFORE, the Diocese and the Committee request (i) an expedited hearing, and (ii)

entry of an Order determining that all creditors who accepted the Second Modified Plan are

deemed to accept the Third Modified Plan in accordance with Bankruptcy Rule 3019(a).



 Dated: October 15, 2019                             Dated: October 15, 2019


 ELSAESSER ANDERSON                                  STINSON, LLP

    /e/ Bruce A. Anderson                              /e/ Robert T. Kugler
 Bruce A. Anderson (admitted pro hac vice)           Robert T. Kugler (#194116)
 J. Ford Elsaesser (admitted pro hac vice)           Edwin H. Caldie (#388930)
 320 East Neider Avenue, Suite 102                   Andrew J. Glasnovich (#398366)
 Coeur d’Alene, ID 83815                             50 South Sixth Street, Suite 2600
 Phone: 208-263-8517                                 Minneapolis, MN 55402
 brucea@eaidaho.com                                  robert.kugler@stinson.com
 ford@eaidaho.com                                    ed.caldie@stinson.com
                                                     drew.glasnovich@stinson.com
 -and-
                                                     Attorneys for the Official Committee
 GRAY PLANT MOOTY                                    of Unsecured Creditors
 MOOTY & BENNETT, P.A.

    /e/ Phillip L. Kunkel
 Phillip L. Kunkel (#058981)
 Lauren J. O’Neil Funseth (#0396644)
 101 West St. Germain
 Suite 500
 St. Cloud, MN 56301
 Phone: 320-202-5335
 phillip.kunkel@gpmlaw.com
 Lauren.ONeilFunseth@gpmlaw.com

 Attorneys for the Diocese of Duluth




                                              5
 Case 15-50792        Doc 414     Filed 10/15/19 Entered 10/15/19 16:27:53             Desc Main
                                   Document     Page 6 of 10


                    UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:
                                                                     Case No. 15-50792
The Diocese of Duluth,
                                                                     Chapter 11
      Debtor.
______________________________________________________________________________

                           MEMORANDUM OF LAW
______________________________________________________________________________

         The Diocese of Duluth (the “Diocese”) and the Official Committee of Unsecured Creditors

(the “Committee”), through their undersigned attorneys, submit this memorandum of law in

support of their joint motion for expedited relief and deemed acceptance of the Third Modified

Plan. The underlying facts are set forth in the motion and are incorporated herein. Capitalized

terms not otherwise defined herein have the definition set forth in the motion.

                                     EXPEDITED RELIEF

         Expedited relief is permitted upon a showing of cause. Bankruptcy Rule 9006(c). Cause

exists for this motion given the impending plan confirmation hearing on October 21, 2019. A

significant part of the consideration for entering into the joint plan is the parties’ willingness to

move this case forward to resolution so that payments to survivors of sexual abuse can be made as

expeditiously as possible. Moving out the confirmation hearing even for a short period of time

could seriously jeopardize such consideration. Additionally, the modifications to the Second

Modified Plan were made to add an additional parish as well as clarify the definition of the term

“Parish Parties”—neither of which are substantive changes. None of the changes will adversely

affect the rights of any creditor, and therefore reducing the notice time period will not negatively

impact any creditor who has already accepted the Second Modified Plan.



                                                 1
 Case 15-50792         Doc 414   Filed 10/15/19 Entered 10/15/19 16:27:53           Desc Main
                                  Document     Page 7 of 10


                                     RULE 3019 RELIEF

       This motion is governed by Bankruptcy Rule 3019(a), which provides that, upon notice

and a hearing, the Court may determine that ballots cast for a prior plan are deemed to apply to a

modified plan if “the proposed modification does not adversely change the treatment of the claim

of any creditor or the interest of any equity security holder who has not accepted in writing the

modification.” Ballots have been cast in connection with the Second Modified Plan. However, as

explained above, the modifications made after solicitation of votes do not adversely change the

treatment of the claim of any creditor. Therefore, this Court should grant the relief requested by

the plan proponents.

                                        CONCLUSION

       Based on the above, the plan proponents seek an order granting expedited relief and

determining that all creditors who accepted the Second Modified Plan are deemed to have accepted

the Third Modified Plan.



                            [Signature blocks to follow on next page]




                                                2
Case 15-50792      Doc 414     Filed 10/15/19 Entered 10/15/19 16:27:53      Desc Main
                                Document     Page 8 of 10




Dated: October 15, 2019                          Dated: October 15, 2019


ELSAESSER ANDERSON                               STINSON, LLP

   /e/ Bruce A. Anderson                           /e/ Robert T. Kugler
Bruce A. Anderson (admitted pro hac vice)        Robert T. Kugler (#194116)
J. Ford Elsaesser (admitted pro hac vice)        Edwin H. Caldie (#388930)
320 East Neider Avenue, Suite 102                Andrew J. Glasnovich (#398366)
Coeur d’Alene, ID 83815                          50 South Sixth Street, Suite 2600
Phone: 208-263-8517                              Minneapolis, MN 55402
brucea@eaidaho.com                               robert.kugler@stinson.com
ford@eaidaho.com                                 ed.caldie@stinson.com
                                                 drew.glasnovich@stinson.com
-and-
                                                 Attorneys for the Official Committee
GRAY PLANT MOOTY                                 of Unsecured Creditors
MOOTY & BENNETT, P.A.

   /e/ Phillip L. Kunkel
Phillip L. Kunkel (#058981)
Lauren J. O’Neil Funseth (#0396644)
101 West St. Germain
Suite 500
St. Cloud, MN 56301
Phone: 320-202-5335
phillip.kunkel@gpmlaw.com
Lauren.ONeilFunseth@gpmlaw.com

Attorneys for the Diocese of Duluth




                                            3
Case 15-50792   Doc 414   Filed 10/15/19 Entered 10/15/19 16:27:53   Desc Main
                           Document     Page 9 of 10


                 UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF MINNESOTA
________________________________________________________________

In re:
                                                      Case No. 15-50792
The Diocese of Duluth,
                                             Chapter 11
     Debtor.
________________________________________________________________

                              ORDER
________________________________________________________________

     Based on the joint motion of the Committee and the Diocese

for deemed acceptance of the third modified joint chapter 11 plan

of reorganization,

     IT IS ORDERED:

     1.    The motion for expedited hearing on this matter is

granted.

     2.    All ballots accepting the second modified joint chapter

11 plan of reorganization, dated August 26, 2019, are deemed to

accept the third modified joint chapter 11 plan of reorganization,

dated October 15, 2019.



Dated:                             ________________________________

                                   Robert J. Kressel
                                   United States Bankruptcy Judge
 Case 15-50792       Doc 414     Filed 10/15/19 Entered 10/15/19 16:27:53          Desc Main
                                 Document      Page 10 of 10

                    UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF MINNESOTA
______________________________________________________________________________

In re:
                                                                   Case No. 15-50792
The Diocese of Duluth,
                                                                   Chapter 11
         Debtor.



                         UNSWORN CERTIFICATE OF SERVICE

 I, Jessica A. Tauer, certify that on October 15, 2019, the following documents:

    •    Notice of Expedited Hearing and Joint Motion for Deemed Acceptance of Third Modified
         Joint Chapter 11 Plan of Reorganization of the Diocese of Duluth,
    •    Memorandum of Law, and
    •    Proposed Order

were filed electronically with the Clerk of Court through ECF, and that ECF will send a Notice of
Electronic Filing (NEF) to all electronic filing users.


Dated: October 15, 2019                              /e/ Jessica A. Tauer
                                                    GRAY, PLANT, MOOTY,
                                                    MOOTY & BENNETT, P.A.
                                                    500 IDS Center
                                                    80 South 8th Street
                                                    Minneapolis, MN 55402
                                                    (612) 632-3014
